Citation Nr: 0419014	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  96-48 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for traumatic 
arthritis of the left kneecap with chondromalacia, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for 
psychophysiological reaction manifested by tension headaches, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
July 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims for an increased rating for 
traumatic arthritis of the left kneecap with chondromalacia 
and psychophysiological reaction manifested by tensions 
headaches.  

In June 1998, the Board remanded the claims for an increased 
rating for traumatic arthritis of the left kneecap with 
chondromalacia and psychophysiological reaction manifested by 
tension headaches to the RO for further development.  

In a rating action dated in December 2003, the RO granted 
service connection for lateral instability of the left knee 
and assigned a separate disability evaluation of 10 percent, 
effective May 21, 2003.  

This case has been returned to the Board for appellate 
review.  

In an informal hearing presentation dated in April 2004, the 
veteran's representative asserted that a claim of entitlement 
to service connection for a right knee disorder, as secondary 
to the service-connected traumatic arthritis of the left knee 
with chondromalacia, should be readjudicated on a de novo 
basis because the claim was denied as not well grounded by 
the Board in decision dated in June 1998.  The representative 
relies on the Veterans Claims Assistance Act (VCAA) as the 
basis of his contention.  In that connection, the Board notes 
that the VCAA, among other things, abolished the well 
groundedness requirement of veteran's benefits claims was 
signed into law on November 2, 2000.  38 U.S.C.A. 
§ 5103(a)(West 2002.  However, the provisions of the Act 
apply to claims received by VA on or after November 9, 2000, 
as well as to any claim filed before that date but not 
decided by VA as of that date.  Id.  Since the veteran's 
claim for service connection for a right knee disorder as 
denied by the Board in June 1998, the veteran is not entitled 
to a retroactive application of the VCAA with respect to the 
issue of well-groundedness in this matter.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date. Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  However, the veteran may file an application to 
reopen the claim on a new and material evidentiary basis.  

The claim for an increased rating for psychphysiological 
reaction manifested by tension headaches will be addressed in 
the REMAND section of this decision. This appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

The veteran's traumatic arthritis of the left knee cap with 
chondromalacia is manifested by range of motion from 0 to 95 
degrees, functional impairment manifested by quadriceps 
weakness, difficulty standing for protracted periods of time, 
walking long distances (pain after 3 minutes of walking), 
squatting, and kneeling.  




CONCLUSION OF LAW

The criteria for the assignment of 20 percent disability 
evaluation for traumatic arthritis of the left kneecap with 
chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010-5260, 4.40, 4.45 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Background

In December 1975, the RO granted service connection for 
traumatic arthritis of the left kneecap with chondromalcia 
and assigned a 10 percent disability evaluation effective in 
July 1975.  

The subsequently filed a claim for an increased rating for 
the left knee disability in February 1994.  

At a VA examination dated in June 1994, the veteran 
complained of pain over the patellar tendon with associated 
retropatellar pinning with throbbing and give way of the left 
knee.  A physical examination of the left knee showed an 8-
centimeter mid patellar incision that was well healed, 
nonadherent to the underlying structures and mildly painful 
to palpation.  The veteran demonstrated pain to palpation 
over his tibial tubercle.  The veteran had positive patellar 
grind.  Range of motion was from 0 to 110 degrees.  Cruciate 
and collateral ligaments were intact.  McMurray's examination 
was negative.  X-rays of the left knee associated with the 
examination showed no evidence of gross fracture, 
dislocation, or degenerative changes.  The diagnoses were 
chondromalacia of the left patella and patellar tendonitis 
secondary to prior intramedullary rodding of the tib-fib 
fracture.  

Records of the Orlando Orthopedic Center dated in August and 
November 1994 show that the veteran was primarily seen for 
low back disorder.  The records also reflect that the veteran 
had no left leg symptoms.  In August, normal reflexes of the 
knees was noted.  

At a January 1996 personal hearing before a hearing officer, 
the veteran testified that the symptoms associated with his 
left knee disorder were more disabling than currently 
evaluated.  He stated that the left knee has given out and 
that he has problems bending.  

A VA examination of the knees dated in December 1999 revealed 
no effusion in the knees.  A midline scar at the superior 
aspect of the left tibia was noted.  There was no instability 
on examination of the knee.  A neurological examination 
revealed, in pertinent part, that strength was 5/5, 
bilaterally.  There was negative Romberg sign.  
The diagnostic impression was history of left tibial/fibular 
fracture with fixation and subsequent removal of hardware 
during military service, with resultant chronic pain syndrome 
on weight bearing.  It was noted that veteran used 
nonsteroidal anti-inflammatory drugs for his knee problems.  

VA outpatient treatment records dated in July 1999 show that 
the veteran was seen for a routine appointment.  Occasional 
pain of the left knee was reported.  An entry dated in 
November 2000 shows that the veteran complained of knee pain.  

When examined by VA in May 2003, the veteran reported that 
household chores requiring standing for protracted periods of 
time, walking long distances, squatting, or kneeling 
exacerbated the left knee pain.  Additional complaints 
included dull constant pain, instability of the left knee 
with recurrent giving way, and intermittent swelling.  

On physical examination, the examiner observed that the 
veteran wore a stabilizing knee brace over the left lower 
extremity, that the veteran had a moderate antalgic gait with 
respect to the left knee, and that he ambulated without the 
aid of an orthopedic assistive device.  The brace was 
removed.  The veteran had 3 stab wound incisions on the 
medial and lateral joint line and space superior patella pole 
that were consistent with a prior arthroscopy.  The incisions 
were well healed and non-adherent to the underlying 
structures.  There was normal pigmentation.  There was no 
evidence of ulcerative breakdown.  There was a 3 cm midline 
scar over his patella tendon that was well healed and 
nonadherent to the underlying structures.  There was normal 
pigmentation and no evidence of ulcerative breakdown.  The 
veteran demonstrated 1+ effusion, 2+ anterior cruciate 
laxity, and 3+ medial collateral laxity.  There was negative 
McMurray's examination, positive anterior drawer, and 
positive Lachmans.  The examiner observed a positive pivot 
shift and moderate patellofemoral crepitus with terminal 
extension.  The neurovascular status of the left knee was 
intact.  Calf circumference was 35 cm on the right and 34 on 
the left.  Quadriceps circumference was 39 cm on the right 
and 37 cm on the left.  Range of motion was from 0 to 95 
degrees.  The clinical impression was early post traumatic 
osteoarthritis of the left knee with associated instability.  

As to functional limitations, the examiner noted that the 
veteran was placed on a treadmill at a standard 1.2 mile per 
hour walking rate.  He accomplished 3 minutes with mild 
increased complaints of left knee pain.  The veteran 
demonstrated a persistent moderate antalgic gait of his left 
lower extremity.  He was placed on a terminal knee extension 
machine at 30 pound, but was unable to terminally extend the 
knee extension machine due to increased complaints of pain in 
his left knee.  Re-examination of the left knee did not 
demonstrate any increase in swelling or further loss of range 
of motion, but the veteran demonstrated significant 
quadriceps weakness with the inability to terminally extend 
under a load.  The examiner noted that he veteran's left knee 
condition would give him difficulty with standing for 
protracted periods of time, walking long distances, 
squatting, or kneeling.  The veteran was rated as a limited 
community ambulatory with the aid of an orthopedic assistive 
device.  

In a rating action dated in December 2003, the RO granted 
service connection for lateral instability of the left knee 
and assigned a 10 percent disability evaluation, effective in 
May 2003.  



Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined 
to compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected traumatic arthritis of the left kneecap with 
chondromalacia and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran left knee disability is rated at 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 
4.27 (2002).  The additional code is shown after a hyphen.  
Id. The hyphenated diagnostic code used in this case in the 
case that arthritis (identified by Diagnostic Code 5010) is 
the service- connected disease and limitation of motion of 
the leg is the residual condition upon which the rating is 
determined.

Diagnostic Code 5010 provides that traumatic arthritis, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. 4.71a, Code 5003 (2003).  

Under Diagnostic Code 5260, a noncompensable evaluation is 
assigned for limitation of flexion of the knee to 60 degrees.  
A 10 percent evaluation is assigned for limitation of flexion 
to 45 degrees.  A 20 percent evaluation is assigned for 
flexion limited to 30 degrees, 30 percent for flexion limited 
to 15 degrees.  Diagnostic Code 5260.  

Normal range of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2003).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2003).  

As to the application of the diagnostic codes 5010-5260, the 
most restricted range of motion of the veteran's knee was 
from 0 to 95 degrees.  (See May 2003 VA examination).  Thus, 
the veteran does not satisfy the criteria for a higher 
disability evaluation based on limitation of flexion of the 
left knee under Diagnostic Code 5260.  Although the veteran 
does not meet the criteria for a higher disability evaluation 
based on limitation of motion of the left knee, the Board 
finds that the evidence establishes that the veteran has 
functional impairment as noted in the May 2003 examination 
report:  quadriceps weakness prevented him from extending the 
left knee with an extension machine; he developed knee pain 
only after walking for 3 minutes.  The examiner noted that 
the veteran has difficulty standing for protracted periods of 
time, walking long distances, squatting, and kneeling.  Based 
on these factors, the Board finds that the assignment of a 20 
percent disability evaluation, and no more, is warranted for 
functional impairment caused by the veteran's left knee 
disability 38 C.F.R. § 4.40, 4.45.  

The veteran's left knee disability may also be considered 
under Diagnostic Code 5261.  Under diagnostic code 5261, a 
noncompensable evaluation is assigned for limitation of 
extension to 5 degrees.  A 10 percent evaluation is assigned 
for limitation of extension to 10 degrees.  A 20 percent 
evaluation is assigned for limitation of extension to 15 
degrees.  A 30 percent evaluation is assigned for limitation 
of extension to 20 degrees.  A 40 percent disability 
evaluation is for extension limited to 30 degrees, and a 50 
percent disability evaluation is assigned for extension 
limited to 45 degrees.  Diagnostic Code 5261.  The evidence 
establishes that the veteran clearly as limitation of motion 
of the left knee; however, as noted discussed above, the most 
limited range of range of motion of the left is knee from 0 
to 95 degrees.  Thus, he does not meet the criteria for the 
assignment of a higher disability evaluation under Diagnostic 
5261. 

The veteran demonstrated instability of the left knee in May 
2003.  The veteran has been granted service connection for 
the disorder and was assigned a 10 percent disability 
evaluation pursuant to Diagnostic Code 5257, which pertains 
to slight subluxation or lateral instability of the knee.  
See VAOPGCPREC 23-97 (holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257, if the claimant has additional 
disability).  In the absence of evidence of moderate or 
severe subluxation or lateral instability, the assignment of 
a higher disability evaluation is not warranted.  Diagnostic 
Code 5257.  

Furthermore, the veteran does not have ankylosis of the left 
knee; therefore, diagnostic code 5256 is not application in 
this matter.  

The Board has considered the medical evidence and the 
veteran's testimony with regard to the severity of his 
service connected left knee disability.  However, the 
preponderance of the evidence is against the assignment of a 
disability evaluation higher than 20 percent for the 
veteran's traumatic arthritis of the left kneecap with 
chondromalacia.   

II.  Veterans Claims Assistance Act

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The veteran filed his claim for an increased rating for 
traumatic arthritis of the left kneecap with chondromalacia 
in February 1994.  VA provided that the veteran a notice 
letter in March 2002.

In the March 2002 notice, VA provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence that pertains to the claim.  
VA provided the veteran with a statement of the case in July 
1995 and supplemental statements of the case (SSOCs) in April 
1996, and December 2003which provided the applicable law and 
regulations with regard to is claim as well as an explanation 
of the evidence it used to makes its decision.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim for an increased rating for the veteran's service-
connected traumatic arthritis of the left knee cap with 
chondromalacia, the timing of the notices do not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination 
(i.e., a denial of the claim), would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  In 
addition, three SSOCs were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

As to the other elements of development and due process 
required by the VCAA, it is noted that in March 2002, VA 
informed the veteran of his and VA's duties and 
responsibilities in developing the claim for an increased 
rating for traumatic arthritis of the left kneecap with 
chondromalacia pursuant to the VCAA.  VA informed the veteran 
that its duty was to make reasonable efforts to help the 
veteran obtain evidence necessary to support his claim such 
as obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that he should 
provide sufficient identifying information of evidence to be 
obtained by VA and to support his claim with appropriate 
evidence.  The veteran was asked to provide the names of any 
VA and non-VA health care providers who have information 
regarding the veteran's disability.  

In the December 2003 SSOC, VA reiterated its and the 
veteran's duties and responsibilities in the developing the 
claims.  VA also provided the veteran with the VCAA 
implementing regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been satisfied.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA, 
private, and Social Security Administration disability 
benefits records have been associated with the claims file.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided the veteran examinations in June 1994, December 
1999, and May 2003.  Those examinations contain adequate 
findings and opinions.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  
There are no areas in which further development is required 
would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  


ORDER

A 20 percent rating for arthritis of the left knee cap with 
chondromalacia is granted, subject to the criteria applicable 
to the payment of monetary benefits.  


REMAND

As to the claim for an increased rating for 
psychophysiological reaction manifested by tension headaches, 
the Board notes that there appears to be outstanding evidence 
that may be relevant to the veteran's claim.  See 38 C.F.R. 
§ 3.159 (2003).  A VA outpatient record dated in April 2001 
shows that the veteran was being seen for headaches and that 
he had incurred a fall (at home) the day before.  A brain 
scan, electrocardiogram, and blood workup was performed.  
However, this evidence has not been associated with the 
veteran's claims file.  The Board notes that it is not clear 
whether the veteran was treated at a VA or private facility.  
Therefore, the RO should have the veteran indicate where he 
was treated for the incident, and thereafter, obtain those 
records.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  The RO should contact the veteran and 
have him to identify the healthcare provider 
who treated him for the fall in April 2001, 
as indicated in the body of the remand.  He 
should identify all healthcare providers 
from whom he has received treatment.  
Thereafter, the RO should take the necessary 
actions and obtain those records.  If such 
records are not available, it should be so 
indicated in writing.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken. 
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for psychophysiological reaction manifested 
by tension headaches.  If the claim remains 
denied, the veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



